Citation Nr: 1137327	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), prior to July 22, 2010, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for PTSD, beginning July 22, 2010, evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 10 percent evaluation for PTSD.

This case was initially before the Board in September 2008, and the Board issued a denial of the benefit sought.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Memorandum Decision, the Court vacated and remanded the Board's September 2008 decision and the case was returned to the Board.  The Board remanded the case for additional evidentiary development in July 2010.  

During the pendency of this appeal, the RO granted an increase, assigning a 70 percent evaluation for PTSD, effective July 22, 2010.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Since higher ratings are possible for PTSD, the matter remains on appeal and is before the Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  From the period prior to July 22, 2010, the service-connected PTSD is manifested by difficulty sleeping, nightmares, hypervigilance, exaggerated startle response, depression, anxiety, and some social isolation.  There is no evidence of difficulty in understanding complex commands, stereotyped speech, memory impairment, impaired judgment or abstract thinking or difficulty in maintaining employment.

2.   From the period beginning July 22, 2010, the service-connected PTSD is manifested by nightmares, hypervigilance, exaggerated startle response, depression, anxiety, social isolation and poor judgment.  There is no evidence of obsessional rituals, disorientation as to time and place, delusions, hallucinations, illogical speech, total social isolation or grossly inappropriate behavior. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no higher, prior to July 22, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 70 percent for PTSD, beginning July 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided with adequate notice of what is necessary for an increased rating by letter dated in September 2004.  The Veteran received notice of the evidence needed to substantiate a disability rating and an effective date in March 2006.  Based on the foregoing, the Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran's service treatment records and VA treatment records are on file.  Furthermore, the Veteran was afforded several VA examinations in connection with his claim for PTSD.  The examination reports are adequate for rating purposes.  The July 2010 examiner reviewed the Veteran's case file, considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Analysis 

The Veteran claims that his disability rating for PTSD does not accurately reflect the severity of his symptoms.  The Veteran asserts that his PTSD warrants an evaluation in excess of 10 percent prior to July 22, 2010 and in excess of 70 percent beginning July 22, 2010.  After carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD warrants an increased rating of 30 percent for the period prior to July 22, 2010 and subsequently that the Veteran's PTSD is appropriately rated as 70 percent disabling.  

In October 2004, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's psychiatric status since 2001.  At the time of the examination, the Veteran was self-employed, doing residential and commercial cleaning and also being an in-home companion.  He worked five to six times per week.  He had had some of the same customers since the 1980's and views them as an extension of his family.  He had a history of cocaine abuse but denied current usage.  He also denied seeing any counselors or taking any medication for his PTSD.  His chief complaint was nightmares about Vietnam approximately three times per week.  He had survivor guilt, intrusive thoughts and flashbacks.  He reported trying to avoid people and remaining solitary.  Objectively, he was pleasant and cooperative, alert and oriented in all spheres.  His mood was good with appropriate affect.  Concentration and memory were good. There were no obsessions or phobias.  There was no evidence of thought disorder.  The examiner described his PTSD as chronic and mild in severity.  He was noted to be experiencing some bereavement over the death of close friends and family.  He was afforded a GAF score of 60.  The examiner also noted that, while having few friends, he socialized with family and people from veterans organizations. 

Outpatient treatment records from August 2006 reflect an affect within normal range, stable mood and intact impulse control.  He was reportedly not taking any medication for his PTSD at the time.

The Veteran was afforded another VA examination in October 2006.  The Veteran reported that he did not have an emotional connection with his children but helped them financially.  He reported that he watched sports with a few friends.  He stated that he had mild obsessions and was hypervigilant with exaggerated startle response.  He had good impulse control but had passive and transient homicidal thoughts when provoked.  There were no suicidal thoughts.  The Veteran's memory was normal.  He indicated that he had not lost any time from work due to PTSD in the previous 12 months.  The Veteran was afforded a GAF score of 60.  The examiner also indicated that his psychosocial functioning was about the same as during his previous examination.

February 2008 records show the Veteran was under a lot of stress and was experiencing nightmares almost nightly a week.  He remained vigilant and his startle response was intense, his thought processes were organized and coherent.  He appeared well groomed.  The examiner noted that he was becoming forgetful.  

April 2009 treatment records show that the Veteran experienced three deaths among his clients, which were affecting his mood considerably.  He voiced worries about making ends meet.  He reported having to avoid crowds and loud places.  His startle response was heightened and he continued to have nightmares.  His thought processes were relevant and goal directed and he showed good insight.  The examiner noted that he was appropriately groomed.  

July 2009 treatment records show that the Veteran was neatly groomed and cooperative.  His thinking was organized and relevant.  There was no evidence of psychosis.  The Veteran reported feeling depressed but was not suicidal or homicidal.  His concentration and memory were fair. 

In February 2010 the Veteran attended his mother's 85th birthday party.  He planned to move once his affairs are settled.  March 2010 treatment records show that the Veteran's anxiety increased because he was not able to work as much as before, due to a decrease in clientele.  He reported taking an anti depressant but having his sleep disturbed.  Nightmares and worries interrupted his sleep.  He appeared well groomed and neat and his appearance was anxious.  There was no evidence of psychosis.  His thinking was goal directed and coherent.  He did not have any suicidal or homicidal ideation.  His impulse control was intact.  The examiner noted that the Veteran's symptoms had increased.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran had worked the last 20 years as a self employed in-home companion with mostly elderly clients.  He stated that some of his clients had died or entered nursing homes and this had hurt him financially as well as socially.  He had been having a difficult time replacing lost clients.  The Veteran was not married, however, he had three children who he supported financially but was not close to emotionally.  He kept in touch with their mothers by phone.  The Veteran reported that he had family who he kept in touch with mostly by phone.  He did not like visiting his mother because he felt like a failure.  The Veteran had difficulty maintaining and sustaining friendships due to fear of losing people that he cares about.  He sometimes thought about hurting other people, but had not acted on it.  He stated that he did not contemplate suicide because he loved himself too much.  The Veteran stated that he had remained off drugs since 2002 and had reduced his alcohol consumption.  He was alert and oriented to person, place, time and situation.  During the examination the Veteran was restless, loud, and displayed poor personal boundaries.  He was neatly groomed and his attention, concentration and memory were good.  The examiner noted that the Veteran's judgment was poor at times, like when he drove a client's car without a current license.  The Veteran was afforded a GAF score of 55.  

Treatment records dated in February 2011 show that the Veteran was depressed and continued to work as a house cleaner but with less clients.  The Veteran experienced nightmares, startled easily and tended to isolate himself.  He stated that he had very few friends.  The examiner noted that the Veteran was groomed and neat in appearance.  His speech was spontaneous and normal in rate and tone.  The examiner noted no evidence of psychosis.  The Veteran's thinking was goal directed and coherent.  He also had no suicidal or homicidal ideations.  His insight and judgment were fair and his impulse control was intact.  


	A rating in excess of 10 percent Prior to July 22, 2010

After a careful review of the record, the Board determines that prior to July 22, 2010 the Veteran's PTSD symptoms more nearly approximate a 30 percent evaluation.  During this period, the Veteran has shown difficulty sleeping, hypervigilance, exaggerated startle response, depression, and anxiety.  There was also one examination showing that the Veteran experienced flashbacks.  The Board concludes that his symptoms fit the criteria for a 30 percent evaluation as he has shown occupational and social impairment due to depressed mood, anxiety, chronic sleep impairment and some social isolation.  Therefore, the Veteran's PTSD disability rating is increased to 30 percent, prior to July 22, 2010.  The appeal to this extent is granted.

The Veteran is not entitled to a rating of 50 percent prior to July 22, 2010, as he had not shown flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; retention of only highly learned material, forgetting to complete tasks; impaired judgment; and impaired abstract thinking.  In addition, his appearance was normal, he had no delusions or hallucinations and the examiner noted that his memory was unimpaired.  The Veteran also maintained his job, involving working with the elderly and had several friends.  The examiners noted that the Veteran's employment has not been affected by his PTSD.

In summary, and for the reasons and bases set forth above, giving the benefit of the doubt to the Veteran, the Board concludes that the preponderance of the evidence supports the grant of an increased rating to 30 percent, but no higher, under Diagnostic Code 9411, for the period prior to July 22, 2010.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

	A rating in excess of 70 percent on or after July 22, 2010

After a careful review of the record, to include the medical evidence and the statements of the Veteran, the Board concludes that a schedular rating in excess of 70 percent for PTSD is not warranted, as the evidence does not show that the PTSD symptoms meet the schedular criteria for a 100 rating.  The evidence does not show that the occupational and social impairment from the disability more nearly approximates the total occupational and social impairment contemplated by a 100 percent rating.  The evidence shows that the Veteran has a history of depression and anxiety with periods of isolating himself.  He also lives alone.  However, he still maintains contact with his children and has several friends.  He also continues to work and considers his clients to be part of an extended family.  The records show that the Veteran has not shown any signs of incoherent or illogical thoughts, delusions or hallucinations and has always been appropriately attired.  Furthermore, there is no evidence to show that the Veteran has any of the symptoms required for a 100 percent rating, such as grossly inappropriate behavior, disorientation to time or place or memory loss for such information as the names of close relatives, own occupation, or his own name.  The GAF score range assigned also supports this finding.
 
Based on the above analysis, the Board finds that the Veteran's disability does not approximate the symptoms contemplated by the 100 percent rating, as the criteria require.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  

Although the Board has considered the benefit of the doubt doctrine, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD on or after July 10, 2010.  Accordingly, the appeal is denied.

Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of 30 percent prior to July 22, 2010 and in excess of 70 percent on or after July 22, 2010 are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating to 30 percent for PTSD, prior to July 22, 2010 is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

Entitlement to an increased rating for PTSD, evaluated as 70 percent disabling, on or after July 22, 2010, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


